Motorola Solutions, Inc.
2019-2021 Long Range Incentive Plan (LRIP) Terms
As Approved by the Compensation and Leadership Committee On February 14, 2019


Exhibit 10.1
Design Feature
2019-2021 LRIP
Performance Cycle
Three years from January 1, 2019 through December 31, 2021
Eligible Population
Corporate Vice Presidents and above
Performance Criteria


Relative Total Shareholder Return (TSR)
TSR Defined as:
Ending stock price
   (Daily average during the final three months of the Performance Cycle)
+ Value of reinvested dividends
= Total ending value
– Beginning stock price
   (Daily average during the three months preceding the Performance Cycle)
= Total value created
÷ Beginning share price
   (Daily average during the three months preceding the Performance Cycle)
= Total shareholder return


Negative TSR Component
If the resulting TSR performance for Motorola Solutions is negative, the
Committee will have full discretion to reduce the final calculated payout.
Comparator Group
S&P 500 defined as companies in the S&P 500 at the beginning of the performance
period; must be publicly traded on or after July 1, 2020 to be included in the
TSR percentile calculation at the end of the performance cycle.
Payout Scale




 
 
Relative TSR Payout Scale
 
MSI 3-Year TSR Percentile Rank
Payout Factor
90th - 100th Percentile
250%
80th - 89.99th Percentile
200%
70th - 79.99th Percentile
175%
60th - 69.99th Percentile
150%
55th - 59.99th Percentile
110%
50th - 54.99th Percentile
90%
45th - 49.99th Percentile
80%
35th - 44.99th Percentile
50%
30th - 34.99th Percentile
30%
< 30.00th Percentile
0%
 

















        